     Case 2:19-cv-10684 Document 1 Filed 12/18/19 Page 1 of 7 Page ID #:1




 1      CENTER FOR DISABILITY ACCESS
        Ray Ballister Jr., Esq., SBN 111282
 2      Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
 3      Dennis Price, Esq., SBN 279082
        Mail: 8033 Linda Vista Road, Suite 200
 4      San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
 5      phylg@potterhandy.com
 6      Attorneys for Plaintiff
 7
 8
 9                              UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
10
11
        Dwain Lammey,                            Case No.
12
                  Plaintiff,
13                                               Complaint For Damages And
          v.                                     Injunctive Relief For Violations
14                                               Of: American’s With Disabilities
        Cotton On USA Inc., a Delaware           Act; Unruh Civil Rights Act
15      Corporation; and Does 1-10,

16                Defendants.

17
18          Plaintiff Dwain Lammey complains of Cotton On USA Inc., a Delaware
19    Corporation; and Does 1-10 (“Defendants”), and alleges as follows:
20
21      PARTIES:
22      1. Plaintiff is a California resident with physical disabilities. He is a
23    quadriplegic who uses a wheelchair for mobility.
24      2. Defendant Cotton On USA Inc. owned Cotton On located at or about
25    1815 Hawthorne Blvd., Redondo Beach, California, in October 2019.
26      3. Defendant Cotton On USA Inc. owns Cotton On (“Store”) located at or
27    about 1815 Hawthorne Blvd., Redondo Beach, California, currently.
28      4. Plaintiff does not know the true names of Defendants, their business


                                            1

      Complaint
     Case 2:19-cv-10684 Document 1 Filed 12/18/19 Page 2 of 7 Page ID #:2




 1    capacities, their ownership connection to the property and business, or their
 2    relative responsibilities in causing the access violations herein complained of,
 3    and alleges a joint venture and common enterprise by all such Defendants.
 4    Plaintiff is informed and believes that each of the Defendants herein,
 5    including Does 1 through 10, inclusive, is responsible in some capacity for the
 6    events herein alleged, or is a necessary party for obtaining appropriate relief.
 7    Plaintiff will seek leave to amend when the true names, capacities,
 8    connections, and responsibilities of the Defendants and Does 1 through 10,
 9    inclusive, are ascertained.
10
11      JURISDICTION & VENUE:
12      5. The Court has subject matter jurisdiction over the action pursuant to 28
13    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
14    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
15      6. Pursuant to supplemental jurisdiction, an attendant and related cause
16    of action, arising from the same nucleus of operative facts and arising out of
17    the same transactions, is also brought under California’s Unruh Civil Rights
18    Act, which act expressly incorporates the Americans with Disabilities Act.
19      7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
20    founded on the fact that the real property which is the subject of this action is
21    located in this district and that Plaintiff's cause of action arose in this district.
22
23      FACTUAL ALLEGATIONS:
24      8. Plaintiff went to the Store in October 2019 with the intention to avail
25    himself of its goods and to assess the business for compliance with the
26    disability access laws.
27      9. The Store is a facility open to the public, a place of public
28    accommodation, and a business establishment.


                                                2

      Complaint
     Case 2:19-cv-10684 Document 1 Filed 12/18/19 Page 3 of 7 Page ID #:3




 1      10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 2    to provide accessible sales counters in conformance with the ADA Standards
 3    as it relates to wheelchair users like the plaintiff.
 4      11. On information and belief the defendants currently fail to provide
 5    accessible sales counters.
 6      12. These barriers relate to and impact the plaintiff’s disability. Plaintiff
 7    personally encountered these barriers.
 8      13. By failing to provide accessible facilities, the defendants denied the
 9    plaintiff full and equal access.
10      14. The failure to provide accessible facilities created difficulty and
11    discomfort for the Plaintiff.
12      15. The defendants have failed to maintain in working and useable
13    conditions those features required to provide ready access to persons with
14    disabilities.
15      16. The barriers identified above are easily removed without much
16    difficulty or expense. They are the types of barriers identified by the
17    Department of Justice as presumably readily achievable to remove and, in fact,
18    these barriers are readily achievable to remove. Moreover, there are numerous
19    alternative accommodations that could be made to provide a greater level of
20    access if complete removal were not achievable.
21      17. Plaintiff will return to the Store to avail himself of its goods and to
22    determine compliance with the disability access laws once it is represented to
23    him that the Store and its facilities are accessible. Plaintiff is currently deterred
24    from doing so because of his knowledge of the existing barriers and his
25    uncertainty about the existence of yet other barriers on the site. If the barriers
26    are not removed, the plaintiff will face unlawful and discriminatory barriers
27    again.
28      18. Given the obvious and blatant nature of the barriers and violations


                                                3

      Complaint
     Case 2:19-cv-10684 Document 1 Filed 12/18/19 Page 4 of 7 Page ID #:4




 1    alleged herein, the plaintiff alleges, on information and belief, that there are
 2    other violations and barriers on the site that relate to his disability. Plaintiff will
 3    amend the complaint, to provide proper notice regarding the scope of this
 4    lawsuit, once he conducts a site inspection. However, please be on notice that
 5    the plaintiff seeks to have all barriers related to his disability remedied. See
 6    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 7    encounters one barrier at a site, he can sue to have all barriers that relate to his
 8    disability removed regardless of whether he personally encountered them).
 9
10    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
11    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
12    Defendants.) (42 U.S.C. section 12101, et seq.)
13      19. Plaintiff re-pleads and incorporates by reference, as if fully set forth
14    again herein, the allegations contained in all prior paragraphs of this
15    complaint.
16      20. Under the ADA, it is an act of discrimination to fail to ensure that the
17    privileges, advantages, accommodations, facilities, goods and services of any
18    place of public accommodation is offered on a full and equal basis by anyone
19    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
20    § 12182(a). Discrimination is defined, inter alia, as follows:
21              a. A failure to make reasonable modifications in policies, practices,
22                 or procedures, when such modifications are necessary to afford
23                 goods,     services,     facilities,   privileges,    advantages,      or
24                 accommodations to individuals with disabilities, unless the
25                 accommodation would work a fundamental alteration of those
26                 services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
27              b. A failure to remove architectural barriers where such removal is
28                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are


                                                4

      Complaint
     Case 2:19-cv-10684 Document 1 Filed 12/18/19 Page 5 of 7 Page ID #:5




 1                 defined by reference to the ADA Standards.
 2             c. A failure to make alterations in such a manner that, to the
 3                 maximum extent feasible, the altered portions of the facility are
 4                 readily accessible to and usable by individuals with disabilities,
 5                 including individuals who use wheelchairs or to ensure that, to the
 6                 maximum extent feasible, the path of travel to the altered area and
 7                 the bathrooms, telephones, and drinking fountains serving the
 8                 altered area, are readily accessible to and usable by individuals
 9                 with disabilities. 42 U.S.C. § 12183(a)(2).
10      21. When a business provides facilities such as sales or transaction counters,
11    it must provide accessible sales or transaction counters.
12      22. Here, accessible sales counters have not been provided.
13      23. The Safe Harbor provisions of the 2010 Standards are not applicable
14    here because the conditions challenged in this lawsuit do not comply with the
15    1991 Standards.
16      24. A public accommodation must maintain in operable working condition
17    those features of its facilities and equipment that are required to be readily
18    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
19      25. Here, the failure to ensure that the accessible facilities were available
20    and ready to be used by the plaintiff is a violation of the law.
21
22    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
23    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
24    Code § 51-53.)
25      26. Plaintiff repleads and incorporates by reference, as if fully set forth
26    again herein, the allegations contained in all prior paragraphs of this
27    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
28    that persons with disabilities are entitled to full and equal accommodations,


                                               5

      Complaint
     Case 2:19-cv-10684 Document 1 Filed 12/18/19 Page 6 of 7 Page ID #:6




 1    advantages, facilities, privileges, or services in all business establishment of
 2    every kind whatsoever within the jurisdiction of the State of California. Cal.
 3    Civ. Code §51(b).
 4       27. The Unruh Act provides that a violation of the ADA is a violation of the
 5    Unruh Act. Cal. Civ. Code, § 51(f).
 6       28. Defendants’ acts and omissions, as herein alleged, have violated the
 7    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 8    rights to full and equal use of the accommodations, advantages, facilities,
 9    privileges, or services offered.
10       29. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
11    discomfort or embarrassment for the plaintiff, the defendants are also each
12    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
13    (c).)
14
15              PRAYER:
16              Wherefore, Plaintiff prays that this Court award damages and provide
17    relief as follows:
18            1. For injunctive relief, compelling Defendants to comply with the
19    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
20    plaintiff is not invoking section 55 of the California Civil Code and is not
21    seeking injunctive relief under the Disabled Persons Act at all.
22            2. Damages under the Unruh Civil Rights Act, which provides for actual
23    damages and a statutory minimum of $4,000 for each offense.
24
25
26
27
28


                                               6

      Complaint
     Case 2:19-cv-10684 Document 1 Filed 12/18/19 Page 7 of 7 Page ID #:7




 1       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 2    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 3
      Dated: December 10, 2019        CENTER FOR DISABILITY ACCESS
 4
 5
                                      By:
 6
                                      ____________________________________
 7
                                             Russell Handy, Esq.
 8                                           Attorney for plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            7

      Complaint
